Exhibit 10.2

Execution Version

RATIFICATION AGREEMENT

RATIFICATION AGREEMENT dated as of February 3, 2020 (as amended, supplemented or
otherwise modified from time to time, this “Ratification Agreement”), among
Integra LifeSciences Holdings Corporation, a Delaware corporation (the
“Borrower”), the subsidiaries identified on the signature pages hereto (together
with the Borrower, the “Reaffirming Parties”) and Bank of America, N.A., as
administrative agent and collateral agent under the Credit Agreement referred to
below (in such capacity, including any successor thereto, the “Administrative
Agent”). Terms defined in the Credit Agreement (as defined below) and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.

WHEREAS, the Borrower, the lenders party thereto and Bank of America, N.A., as
administrative agent and collateral agent, are parties to a certain Fifth
Amended and Restated Credit Agreement, dated as of May 3, 2018 (as amended by
Amendment No. 1, dated as of December 4, 2018 and as further amended,
supplemented or modified from time to time prior to the date hereof, the
“Existing Credit Agreement”);

WHEREAS, the Borrower, the Lenders party thereto and the Administrative Agent
have entered into the Sixth Amended and Restated Credit Agreement dated as of
the date hereof (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), which amends and restates the Existing Credit
Agreement in its entirety;

WHEREAS, each of the Reaffirming Parties is a party to one or more of the Loan
Documents;

WHEREAS, each of the Lenders has agreed to extend credit to the Borrower subject
to the terms and conditions set forth in the Credit Agreement and the
obligations of each of the Lenders to extend such credit are conditioned upon,
among other things, the execution and delivery of this Ratification Agreement;
and

WHEREAS, each of the Loan Parties will derive substantial benefits from the
extension of such credit to the Borrower and is willing to execute and deliver
this Ratification Agreement in order to induce the Lenders to extend such
credit.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

Reaffirmation

SECTION 1.01. Reaffirmation.

(a) Each of the Reaffirming Parties (i) hereby acknowledges receipt of a copy of
the Credit Agreement and consents to the Credit Agreement and the transactions
contemplated thereby (including the Transactions) (ii) without limiting its
obligations under, or the provisions of, the Subsidiary Guaranty, hereby
confirms its respective guarantees, as applicable, under the Subsidiary
Guaranty, (iii) without limiting its obligations under, or the provisions of,
the Security Agreement or the Pledge Agreement, hereby confirms its respective
assignments, pledges and grants of security interests, as applicable, under the
Security Agreement, the Pledge Agreement and each of the other Loan Documents to
which it is party, (iv) without limiting its obligations under, or the
provisions of, any Loan Document, hereby confirms that the



--------------------------------------------------------------------------------

obligations of the Borrower under the Credit Agreement are entitled to the
benefits of the guarantees and the security interests set forth or created in
the Guarantee Agreement, the Security Agreement, the Pledge Agreement and the
other Loan Documents and constitute “Obligations,” “Guaranteed Obligations,”
“Secured Obligations” or other similar terms, as applicable, for purposes
thereof, (v) hereby agrees that, notwithstanding the effectiveness of the Credit
Agreement and the Transactions, such guarantees, and pledges and grants of
security interests, as applicable, shall continue to be in full force and effect
and shall continue to apply to the Credit Agreement and to continue to inure to
the benefit of the Lenders and the other Secured Parties, (vi) hereby ratifies
and confirms its prior grant of Liens pursuant to the Loan Documents and that
all Liens granted, conveyed, or assigned to the Administrative Agent by such
Person pursuant to any Loan Document to which it is a party remain in full force
and effect after giving effect to the Credit Agreement, are not released or
reduced, and continue to secure full payment and performance of the obligations
under the Credit Agreement and (vii) agrees that the Subsidiary Guaranty, the
Security Agreement, the Pledge Agreement and the other Loan Documents to which
it is a party are and shall continue to be in full force and effect, are hereby
in all respects ratified and confirmed and that the terms and conditions thereof
shall remain unchanged except as contemplated by this Agreement (such consents,
confirmations and agreements, collectively, the “Reaffirmation”).

(b) Each of the Reaffirming Parties further agrees to take any action required
and reasonably requested by the Administrative Agent to ensure compliance by the
Borrower with the provisions of Section 6.12 of the Credit Agreement and hereby
reaffirms its obligations under each similar provision of each Loan Document to
which it is a party.

SECTION 1.02. Credit Agreement. As of the Restatement Effective Date, unless the
context expressly requires otherwise, each reference to the Existing Credit
Agreement or the defined terms in the Existing Credit Agreement in any Loan
Document shall be deemed a reference to the Credit Agreement or such defined
terms in the Credit Agreement, as applicable.

ARTICLE II

Representations and Warranties

Each Reaffirming Party hereby represents and warrants to the Administrative
Agent and each of the Lenders:

SECTION 2.01. Authority; Enforceability. This Ratification Agreement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation of such Reaffirming Party, enforceable against it in
accordance with its terms, subject to equitable principles and Debtor Relief
Laws.

SECTION 2.02. Loan Documents. The representations and warranties made by it and
set forth in the other Loan Documents that are qualified by materiality are true
and correct, and the representations and warranties that are not so qualified
are true and correct in all material respects, in each case on and as of the
date hereof (other than with respect to any representation and warranty that
expressly relates to an earlier date, in which case such representation and
warranty is true and correct in all material respects as of such earlier date).

 

2



--------------------------------------------------------------------------------

ARTICLE III

Miscellaneous

SECTION 3.01. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.02 of the Credit Agreement. All
communications and notices hereunder to any Reaffirming Party shall be given to
it in care of the Borrower as provided in Section 10.02 of the Credit Agreement.

SECTION 3.02. Loan Document. This Ratification Agreement is a Loan Document
executed pursuant to Section 4.01(a)(ii) of the Credit Agreement and shall
(unless otherwise expressly indicated herein) be construed, administered and
applied in accordance with the terms and provisions thereof.

SECTION 3.03. Effectiveness; Counterparts. This Ratification Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Ratification Agreement
and the other Loan Documents and any separate letter agreements with respect to
fees payable to the Administrative Agent or the L/C Issuer, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. This Ratification Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Ratification
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Ratification Agreement.

SECTION 3.04. No Novation. This Ratification Agreement shall not extinguish the
Obligations or Secured Obligations or discharge or release the priority of any
Loan Document or any other security therefor. Nothing herein shall be construed
as a substitution or novation of the Obligations, Secured Obligations or of any
other obligations under any Loan Document, which shall remain in full force and
effect. Nothing herein shall constitute a novation of the Credit Agreement or of
any other Loan Document. Nothing in or implied by this Ratification Agreement or
in any other document contemplated hereby shall be construed as a release or
other discharge of the Borrower or any other Loan Party under any Loan Document
from any of its obligations and liabilities thereunder. Each of the Credit
Agreement and the other Loan Documents shall remain in full force and effect
notwithstanding the execution and delivery of this Ratification Agreement.

SECTION 3.05. Governing Law; Jurisdiction; Consent to Service of Process; Waiver
of Jury Trial. The governing law, submission to jurisdiction, waiver of venue,
service of process and waiver of jury trial provisions set forth in Sections
10.14 and 10.15 of the Credit Agreement are hereby incorporated herein mutatis
mutandis with all references to the “Agreement” therein being deemed references
to this Ratification Agreement and all references to the “Borrower” therein
being deemed references to the Reaffirming Parties.

SECTION 3.06. Severability. Any provision of this Ratification Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties hereto shall endeavor in good faith negotiations to
replace any invalid, illegal or unenforceable provisions with valid, legal and
enforceable provisions the economic effect of which comes as close as reasonably
possible to that of the invalid, illegal or unenforceable provisions.

 

3



--------------------------------------------------------------------------------

SECTION 3.07. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Ratification Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Ratification Agreement.

SECTION 3.08. No Other Amendments; Confirmation. Except as expressly set forth
herein, this Ratification Agreement shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
the Lenders, the Administrative Agent or the other Secured Parties under the
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.

[Signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Ratification Agreement as of the date first above written.

 

INTEGRA LIFESCIENCES HOLDINGS CORPORATION, By:  

/s/ Peter J. Arduini

  Name:   Peter J. Arduini   Title:   President, Chief Executive Officer

[Signature Page to Ratification Agreement]



--------------------------------------------------------------------------------

  ASCENSION ORTHOPEDICS, INC.,   CONFLUENT SURGICAL, INC.,   ENDOSOLUTIONS,
INC.,   INTEGRA LIFESCIENCES CORPORATION,   INTEGRA LIFESCIENCES PRODUCTION
CORPORATION,   INTEGRA NEUROSCIENCES (INTERNATIONAL), INC.,   INTEGRA BURLINGTON
MA, INC.,   TEI BIOSCIENCES INC.,   TEI MEDICAL INC., By:  

/s/ Peter J. Arduini

  Name:   Peter J. Arduini   Title:   President, Chief Executive Officer  
INTEGRA LIFESCIENCES SALES LLC   By: Integra LifeSciences Corporation, its Sole
Member By:  

/s/ Peter J. Arduini

  Name:   Peter J. Arduini   Title:   President, Chief Executive Officer  
INTEGRA YORK PA, INC.,   J. JAMNER SURGICAL INSTRUMENTS, INC., By:  

/s/ Peter J. Arduini

  Name:   Peter J. Arduini   Title:   Vice President   ILS FINANCING
CORPORATION, By:  

/s/ Sravan K. Emany

  Name:   Sravan K. Emany   Title:   President

[Signature Page to Ratification Agreement]



--------------------------------------------------------------------------------

Acknowledged and agreed: BANK OF AMERICA, N.A., as Administrative Agent, By:  

/s/ Kevin L. Ahart

  Name:   Kevin L. Ahart   Title:   Vice President

[Signature Page to Ratification Agreement]